Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed Pursuant to Rule 433 Registration No. 333-153608-06 October 16, 2008 Ohio Edison Company Pricing Term Sheet Issuer Ohio Edison Company Ratings* Baa1/BBB+ (Moodys/S&P) Principal Amount $25,000,000 Security Type First Mortgage Bonds 8.25% Series of 2008 Due 2018 Trade Date October 16, 2008 Settlement Date October 20, 2008; T+2 Maturity Date October 15, 2018 Coupon Payment Dates Semi-annual payments in arrears on April 15 and October 15 of each year, beginning on April 15, 2009 Call Structure Make-whole call at T+50 bps Benchmark UST 4.00% due August 15, 2018 Benchmark Price 100-16 Benchmark Yield 3.938% Reoffer Spread +456.2 bps Reoffer Yield 8.500% Coupon 8.25% Price 98.342% of principal amount Net Proceeds (%) 97.594% Net Proceeds ($) $24,398,625 Joint-Bookrunners Barclays Capital Inc. (13.0%) Credit Suisse Securities (USA) LLC (13.0%) Greenwich Capital Markets, Inc. (26.0%) J.P. Morgan Securities Inc. (13.0%) Morgan Stanley & Co. Incorporated (13.0%) Scotia Capital (USA) Inc. (13.0%) Co-Manager(s) Mizuho Securities USA Inc. (4.5%) SunTrust Robinson Humphrey, Inc. (4.5%) CUSIP 677347 CG9 ISIN US677347CG98 * Note: A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the U.S. Securities and Exchange Commission (SEC) for this offering. Before you invest, you should read the prospectus for this offering in that registration statement, and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering. You may get these documents for free by searching the SEC online database (EDGAR) at www.sec.gov. Alternatively, you may obtain a copy of the prospectus from Barclays Capital Inc. by calling toll-free at 1-888-227-2275 x 2663, Credit Suisse Securities (USA) LLC by calling toll-free at 1-800-221-1037, Greenwich Capital Markets, Inc. by calling toll-free at 1-866-884-2071, J.P. Morgan Securities Inc. by calling 1-212-834-4533, Morgan Stanley & Co. Incorporated by calling toll-free at 1-866-718-1649, or Scotia Capital (USA) Inc. by calling toll-free at 1-800-372-3930.
